Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-8) and a product (apparatus claims 9-20).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an abstract idea highlighted in bold.
A method for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate, the method comprising: 
acquiring vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1; 
calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors; and
selecting a target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively.  
The claim limitations in the abstract idea have been highlighted in bold above;
The remaining limitations are “additional elements”. 
	Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, steps of “calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” and ”selecting a target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” are treated by the Examiner as belonging to mathematical concept grouping.
Independent Claim 9 recites a device for selecting a vibration motor, comprising a processor configured to receive the vibration data and carry out the steps of Claim 1. The 101 analysis is analogous to that of claim 1, with the processor being another additional element, which is not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B, since the processor is merely a generic computer component with the computer being used as a tool for performing the recited calculations.
Independent Claim 16 recites further additional elements, namely a non-transitory computer-readable storage medium comprising a computer program to carry out steps of Claim 1. The 101 analysis is analogous to that of claim 1, with a non-transitory computer-readable storage medium comprising a computer program being 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate;
In Claim 9: a processor configured to receive the vibration data and carry out the steps of Claim 1;
In Claim 16: a non-transitory computer-readable storage medium comprising a computer program to carry out steps of Claim 1.
In Claim 1, the additional element in the preamble of “a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or filed of use. A vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to 
Similar limitations that are recited in Claims 9 and 16 are also generically	recited and represent extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
The claims 1, 9, and 16, therefore, are not patent eligible.
With regards to the dependent Claims, Claims 2-8, 10-15, and 17-20 are similarly ineligible.  Claims 2-8, 10-15, and 17-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN107202631A to Wang et al. (hereinafter Wang).
Regarding Claim 1: The reference of Wang discloses:
“A method for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate” (Abstract – “The invention discloses a method for testing (i.e. selecting, added by examiner) the performance of a vibrating motor”);
“the method comprising: acquiring vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1” (para 0046 – “S101: Drive the vibration motor to vibrate at each frequency within the specified frequency range (i.e. acquiring vibration frequencies of n candidate vibration motors, added by examiner)”);
“calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” (para 0049 – “S102: Obtain the vibration amplitude (i.e. calculate a vibration quantity, which is an amplitude, added by examiner) of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”); and
“selecting a target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude as the resonance frequency of the vibration motor (i.e. selecting the motor suitable for the terminal)”; para 0053 – “the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor (i.e. selecting the vibration frequency of the vibration motor, added by examiner). Test its performance after driving the vibration motor to the resonance frequency”).
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 5: The reference of Wang discloses: 
“The method of claim 1 (see the rejection for Claim 1), wherein the selecting the target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors comprises:”
“selecting the candidate vibration motor with the largest vibration quantity as the target vibration motor suitable for the terminal from the n candidate vibration motors” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude (i.e. largest vibration quantity, added by examiner) as the resonance frequency of the vibration motor”; para 0053 – “Based on the above technical solution, the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor”).  
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 6: The reference of Wang discloses:
“The method of claim 1” (see the rejection for Claim 1).
Yet, the reference of Wang does not explicitly teach “further comprising determining a mass of the terminal through a design specification prior to the calculating a vibration quantity of the terminal.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity, and use the design specification to determine the mass of the terminal. 
Regarding Claim 7: The reference of Wang discloses:
“The method of claim 6 (see the rejection for Claim 6).
Yet, the reference of Wang does not explicitly teach “further comprising determining a location for the target vibration motor to be installed in the terminal through the design specification prior to the calculating a vibration quantity of the terminal”. 

However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such design specification to determine a location for the target vibration motor to be installed in the terminal through the design specification prior to the calculating a vibration quantity of the terminal, select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity, and use the design specification to determine the location for the target vibration motor to be installed in the terminal. 
Regarding Claim 8: The reference of Wang discloses:
“The method of claim 6 (see the rejection for Claim 6).
Yet, the reference of Wang does not explicitly teach “further comprising installing the target vibration motor in the terminal at the determined location”.
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.

Regarding Claim 9: The reference of Wang discloses:
“A device for selecting a vibration motor, wherein the vibration motor is arranged in a terminal to drive the terminal to vibrate” (para 0026 – “The present invention also provides a system (i.e. device, added be examiner) for testing a vibration motor. The system includes a single-chip microcomputer, a driving circuit, and an accelerometer”), the device comprises: 
”a processor; and a memory configured to store instructions executable by the processor,  wherein the processor is configured to: acquire vibration frequencies of n candidate vibration motors for the terminal, n being an integer greater than 1” (para 0027 – “The single-chip microcomputer (i.e. processor, having a memory, added by examiner) is used to send instructions to drive the vibration motor to vibrate at each frequency within the specified frequency range; obtain the vibration amplitude of the vibration motor at each frequency, and select the frequency corresponding to the maximum vibration amplitude as The resonance frequency of the vibration motor; sending an instruction to drive the vibration motor to the resonance frequency to test the performance of the vibration motor”; para 0046 – “S101: Drive the vibration motor to vibrate at each frequency within the specified frequency range”; para 0048 – “drive the motor to vibrate at each frequency in the specified frequency range. You can scan the vibration only once at each frequency, or you can scan the vibration multiple times to get the average value. There is no limit to the number of scan vibrations. You can test the accuracy requirements and the current location. The actual environment makes corresponding differentiated choices”),
“calculate a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”); and 
“select a target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude as the resonance frequency of the vibration motor”; para 0052 – “S104: After driving the vibration motor to the resonance frequency, test the performance of the vibration motor”; para 0053 – “the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor, Test its performance after driving the vibration motor to the resonance frequency”). 
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 13: The reference of Wang discloses: 
“The device of claim 9 (see the rejection for Claim 9), wherein the selecting the target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors comprises: ”
“selecting the candidate vibration motor with the largest vibration quantity as the target vibration motor suitable for the terminal from the n candidate vibration motors” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude i.e. largest vibration quantity, added by examiner) as the resonance frequency of the vibration motor”; para 0053 – “Based on the above technical solution, the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor”).
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 14: The reference of Wang discloses: 
“A testing system comprising the device of claim 9” (see the rejection for Claim 9), further comprising: 
“the n candidate vibration motors” (see the rejection for Claim 1)”.

However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 15: The reference of Wang discloses: 
“The testing system of claim 14” (see the rejection for claim 14).
Yet, the reference of Wang does not explicitly teach “further comprising the terminal with design specifications specifying a mass of the terminal including the target vibration motor, and a location for the target vibration motor to be installed”.
However, the reference of Wang discloses all the essential parts of claimed invention regarding the vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053). Every device, such as vibration motor and terminal, comes with the design specification.

Regarding Claim 16: The reference of Wang discloses: 
“A non-transitory computer-readable storage medium, wherein a computer program is stored in the storage medium for execution by a processor to implement operations” (para 0081 – “The single chip microcomputer (having the non-transitory computer-storage medium as part of every computer by design added by examiner) sends instructions (i.e. a computer program is stored in the storage medium for execution by a processor to implement operations, added by examiner) to drive the vibration motor to vibrate at each frequency within the specified frequency range”) including:
“acquiring vibration frequencies of candidate vibration motors for the terminal, n being an integer greater than 1” (para 0046 – “S101: Drive the vibration motor to vibrate at each frequency within the specified frequency range (i.e. acquiring vibration frequencies of n candidate vibration motors, added by examiner)”); 
“calculating a vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors” (para 0049 – “S102: Obtain the vibration amplitude (i.e. calculate a vibration quantity, which is an amplitude, added by examiner) of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”); and 
“selecting a target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors, respectively” (para 0081 – “The accelerometer measures the vibration motor at each frequency. The vibration amplitude, the measurement result is sent to the single-chip microcomputer. The single-chip microcomputer selects the frequency corresponding to the maximum vibration amplitude as the resonance frequency of the vibration motor, and sends the command to drive the vibration motor to the resonance frequency”).
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the 
Regarding Claim 20: The reference of Wang discloses: 
“The non-transitory computer-readable storage medium of claim 16” (see the rejection for Claim 16), wherein the selecting the target vibration motor suitable for the terminal from the n candidate vibration motors according to the vibration quantities corresponding to the n candidate vibration motors comprises:”
“selecting the candidate vibration motor with the largest vibration quantity as the target vibration motor suitable for the terminal from the n candidate vibration motor” (para 0051 – “S103: Select the frequency corresponding to the maximum vibration amplitude (i.e. largest vibration quantity, added by examiner) as the resonance frequency of the vibration motor”; para 0053 – “Based on the above technical solution, the method for testing the performance of a vibration motor provided by an embodiment of the present invention drives the vibration motor to vibrate at each frequency within a specified frequency range, and selects the frequency corresponding to the maximum vibration amplitude of the vibration motor as the resonance frequency of the vibration motor”).  
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
. 
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US20160298653 to Masuo (hereinafter Masuo).
Regarding Claim 2: The reference of Wang discloses: 
“The method of claim 1, wherein the calculating the vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors comprises” (see the rejection for Claim 1); 
“for an i-th candidate vibration motor in the n candidate vibration motors, calculating a vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”). 
The reference of Wang is silent on “calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration”.
However, the reference of Masuo discloses:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Masuo, in order to calculate the vibration quantity of 
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 10: The reference of Wang discloses: 
“The device of claim 9, wherein the calculating the vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors comprises” (see the rejection for Claim 9): 
”for an i-th candidate vibration motor in the n candidate vibration motors, calculating a vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0049 – S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”).
The reference of Wang is silent on “calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image2.png
    42
    64
    media_image2.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents the gravitational acceleration”.  
However, the reference of Masuo discloses:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Masuo, in order to calculate the vibration quantity of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 17: The reference of Wang discloses: 
“The non-transitory computer-readable storage medium of claim 16, wherein the calculating the vibration quantity of the terminal driven by each candidate vibration motor respectively according to the vibration frequencies of the n candidate vibration motors comprises” (see the rejection for Claim 16): 
”for an i-th candidate vibration motor in the n candidate vibration motors, calculating a vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0049 – “S102: Obtain the vibration amplitude of the vibration motor at each frequency”; para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer (i.e. calculating a vibration acceleration). The accelerometer measures the acceleration during the vibration of the vibration motor (i.e. calculating the acceleration of the vibration motor at the i-th vibration frequency based on the i-th vibration frequency, added by the examiner). In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration. The stronger the vibration force, the greater the vibration amplitude”).
The reference of Wang is silent on “calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image2.png
    42
    64
    media_image2.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents the gravitational acceleration”.  
However, the reference of Masuo discloses:
“calculating a vibration quantity G, of the terminal driven by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image1.png
    42
    64
    media_image1.png
    Greyscale
 wherein a, represents the vibration acceleration of the terminal driven by the i-th candidate vibration motor, and g represents gravitational acceleration” (para 0070 – “the results of measuring the relationship between the rotation speed (rpm) of the upstream fan structure and the vibration acceleration at a specific position in the conventional CR fan. The vertical axis represents the value (a/g) which is the vibration acceleration divided by the gravitational acceleration (G=9.8 m/s2), i.e., the vertical axis corresponds to the vibration acceleration expressed in terms of G.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Masuo, in order to calculate the vibration quantity of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n . 
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of JP4805892B2 to Shigeki et al. (hereinafter Shigeki).
Regarding Claim 3: The reference of Wang discloses:
“The method of claim 2 (see the rejection for Claim 2), wherein the calculating the vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises: calculating a driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).
The reference of Wang is silent on: 
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, 
However, the reference of Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a three-axis (three-dimensional) type that detects acceleration in the X-axis direction, the Y-axis direction, and the Z-axis direction, and accelerates based on a force (F) and a mass (m) applied from the outside. (A) is measured (acceleration (a) = force (F) / mass (m))”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Shigeki, in order to calculate the vibration acceleration of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 11: The reference of Wang discloses:
“The method of claim 9 (see the rejection for Claim 2), wherein the calculating the vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises: calculating a driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).
The reference of Wang is silent on: 
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal”.  
However, the reference of Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a three-axis (three-dimensional) type that detects acceleration in the X-axis direction, the Y-axis direction, and the Z-axis direction, and accelerates based on a force (F) and a mass (m) applied from the outside. (A) is measured (acceleration (a) = force (F) / mass (m))”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Shigeki, in order to calculate the vibration acceleration of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 18: The reference of Wang discloses:
“The non-transitory computer-readable storage medium of claim 16 (see the rejection for Claim 16), wherein the calculating the vibration acceleration of the terminal driven by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises: calculating a driving force generated by the i-th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor” (para 0050 – “This step is established after S101, and the magnitude of the vibration amplitude is generally measured with an accelerometer. The accelerometer measures the acceleration during the vibration of the vibration motor. In fact, the acceleration of the vibration motor is the force of the vibration motor during the vibration (i.e. driving force). The stronger the vibration force, the greater the vibration amplitude”).

“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal”.  
However, the reference of Shigeki discloses:
“calculating the vibration acceleration a, of the terminal driven by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image3.png
    44
    107
    media_image3.png
    Greyscale
wherein F, represents the driving force generated by the i-th candidate vibration motor, T represents an amplification coefficient of the vibration quantity, and M represents a mass of the terminal” (para 0030 – “The acceleration sensor 45 is a three-axis (three-dimensional) type that detects acceleration in the X-axis direction, the Y-axis direction, and the Z-axis direction, and accelerates based on a force (F) and a mass (m) applied from the outside. (A) is measured (acceleration (a) = force (F) / mass (m))”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor disclosed by Wang as taught by Shigeki, in order to calculate the vibration acceleration of the terminal and ensure that the vibration motor under research is a good match for the terminal in question.

However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of NPL reference by Holzner (Holzner, Steven. “How to Calculate the Angular Frequency of a Mass on a Spring.” Dummies, 20 Feb. 2006, www.dummies.com/education/science/physics/how-to-calculate-the-angular-frequency-of-a-mass-on-a-spring/, hereinafter Holzner) and in further view of US20050082993 to Morishita (hereinafter Morishita).
Regarding Claim 4: The reference of Wang discloses:
“The method of claim 3, wherein the calculating the driving force generated by the i- th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises” (see the rejection for Claim 3).
The reference of Wang is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.
However, the reference of Holzner discloses:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Wang and Holzner references are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, the reference of Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor according to Claim 3, disclosed by Wang as taught by Holzner and Morishita, in order to calculate the angular velocity of the vibration motor and the driving force generated by the vibration motor, and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught 
Regarding Claim 12: The reference of Wang discloses:
“The device of claim 9, wherein the calculating the driving force generated by the i- th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises” (see the rejection for Claim 9).
The reference of Wang is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.
However, the reference of Holzner discloses:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Wang and Holzner references are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, the reference of Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a vibration motor according to Claim 3, disclosed by Wang as taught by Holzner and Morishita, in order to calculate the angular velocity of the vibration motor and the driving force generated by the vibration motor, and ensure that the vibration motor under research is a good match for the terminal in question.
Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Regarding Claim 19: The reference of Wang discloses:
“The non-transitory computer-readable storage medium of claim 16, wherein the calculating the driving force generated by the i- th candidate vibration motor according to the vibration frequency of the i-th candidate vibration motor comprises” (see the rejection for Claim 16).
The reference of Wang is silent on:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor”.
However, the reference of Holzner discloses:
“calculating an angular velocity w, of the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image4.png
    19
    88
    media_image4.png
    Greyscale
 wherein f represents the vibration frequency of the i-th candidate vibration motor” (“You can now find the angular frequency (angular velocity) of a mass on a spring, as it relates to the spring constant and the mass. You can also tie the angular frequency to the frequency and period of oscillation by using the following equation: 
    PNG
    media_image5.png
    37
    91
    media_image5.png
    Greyscale
”).
Both Wang and Holzner references are silent on “calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula: [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor”.
However, the reference of Morishita discloses:
“calculating the driving force F, generated by the i-th candidate vibration motor according to the following formula:  [AltContent: rect]
    PNG
    media_image6.png
    22
    96
    media_image6.png
    Greyscale
 wherein m, represents a centroid mass of the i-th candidate vibration motor, and r, represents a centroid radius of the i-th candidate vibration motor” (para 0033 – “Centrifugal force fc represented by Expression (4) acts on the axis of rotation of the rotating member.fc=mrω2   (4) where m is the mass of the rotating member, r is the distance between the center of gravity of the rotating member and the axis of rotation, and ω is angular velocity”).

Yet, the reference of Wang does not explicitly teach “n candidate vibration motors for the terminal, n being an integer greater than 1.”
However, the reference of Wang does teach operations for testing/selecting regarding one vibration motor (see Abstract and para 0046, 0049 – 0051, and para 0053).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using n candidate vibration motors for the terminal, n being an integer greater than 1, as taught by Wang, in order to select, judging by the vibration quantities, the suitable vibration motor for the terminal to ensure the best performance of the entire system, having the frequency, corresponding to the maximum vibration amplitude, which is the largest vibration quantity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6420965 and US20070194635 disclose the vibrator for the mobile phone system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863